Citation Nr: 0835056	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  94-46 959	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include death as being due to disability 
compensable under 38 U.S.C.A. § 1151 (West 1991).

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and appellant's daughter and son


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  He had additional active military service 
from November 1950 to December 1951.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1943 to December 1945.  He had additional active 
military service from November 1950 to December 1951.  The 
appellant is the veteran's surviving spouse.

2.  The Board granted the appellant's claim for entitlement 
to DIC by way of a decision dated November 21, 2000.

3.  In February 2005, the Board received notice that the 
appellant died in September 1999.

4.  The Board did not have jurisdiction to issue the decision 
after the appellant's death and the decision must be vacated.

5.  The appellant's appeal does not survive her death and it 
must be dismissed.


CONCLUSIONS OF LAW

1.  The November, 21, 2000, decision by the Board was not in 
accordance with due process and is vacated.  38 U.S.C.A. 
§ 7103(c) (West 2002); 38 C.F.R. § 20.904(a) (2007).

2.  Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Board previously adjudicated the appellant's claim on 
November 21, 2000.  The Board granted entitlement to DIC 
compensation under the provisions of 38 U.S.C.A. § 1318.  In 
light of that decision, the Board determined that the issue 
of entitlement to service connection for the cause of the 
veteran's death, to include death as being due to disability 
compensable under 38 U.S.C.A. § 1151, was moot.

The appellant's son notified the RO of the appellant's death 
in December 2000.  He reported that she had died in September 
1999, prior the issuance of the Board's decision of November 
21, 2000.  The Board received notice of this fact in February 
2005.

The United States Court of Appeals for Veterans Claims 
(Court), has held that when an [appellant] dies while his or 
her appeal is pending before the Board, the Board lacks 
jurisdiction to issue a decision on the merits after the 
death.  See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).  
The appellant's appeal became moot by virtue of her death, 
and the Board, therefore, lacked jurisdiction to issue the 
November 21, 2000, decision.  Therefore, the decision must be 
vacated.  38 U.S.C.A. § 7103(c) West (2002); 38 C.F.R. 
§ 20.904 (2007).  

The order to vacate the Board's November 21, 2000 decision 
does not preclude any derivative claim that may be brought by 
a survivor of the appellant.  38 C.F.R. § 20.1106 (2007).

Dismissal of Appeal

As a result of the appellant's death, the prior Board 
decision was vacated.  This action restores the appellant's 
appeal in the absence of a final Board decision, at least 
temporarily.  

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. 
§ 20.1106.


ORDER

The Board's November 21, 2000, decision holding that 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is warranted, is hereby vacated.

The appeal is dismissed.



		
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


